DETAILED ACTION

1.  Applicant's amendment, filed 05/4/2021, is acknowledged.


EXAMINER'S AMENDMENT

2.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

3.  Authorization for this Examiner's Amendment was given in a telephone interview with Daniel K. Choo on May 25, 2021.

  
In the Claims:

4.  In claims 5 and 31, the phrase “, or a human antibody” has been deleted.  

5.  In claim 24, the phrase “or a fibrosis-associated disease” has been deleted.  

6.  In claim 29, -- . -- has been inserted at the end of the claim.

REASONS FOR ALLOWANCE

7. The following is an Examiner's Statement of Reasons for Allowance: 

Applicant’s amendment filed 5/4/2021, has obviated the previous rejections of record. The prior art does not teach or suggest a method for treating a fibrosis of a tissue in a subject with anti-FAM19A5 antibody.

 
8.  Claims 1-3, 5, 22-24, 27-39 are allowable.

 
9.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

May 26, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644